DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 16-August-2021, have been entered. Claims 25, 32, and 39 have been amended, no claims have been canceled, and claims 25-44 are currently pending.
Response to Arguments
Applicant's arguments filed 18-August-2021 have been fully considered but they are not persuasive. Applicant argues that both Schvey et al. (Pub. No. US 2018/0349621 A1, hereinafter “Schvey”) and Cuellar et al. (Pub. No. US 2020/0226113 A1, hereinafter “Cuellar”) are directed toward storage schemes, specifically that Schvey does not suggest that the subspaces are generated in response to a request to read data, and that the pruning of the tree in Cuellar does not relate to permissions or a request to read a particular block of a block chain (Remarks p. 11).
In response, examiner respectfully submits that first, Schvey and Cuellar appear to be directed to more than storage schemes. Schvey is a system that provides a cryptographic platform for distributing data structures within a peer-to-peer network wherein encrypted messages are exchanged among nodes (Schvey, Abstract). Cuellar is directed towards providing an updated authentication tree data structure, wherein the pruning authentication tree data structure includes a first set of N data blocks a first root hash value (Cuellar, Abstract). In other words, 
Second, examiner respectfully submits that Schvey teaches that in Fig. 6 a service node requests information concerning a data in a particular subspace, and if the service node has the permission for a particular subspace, permission is approved, and the service node receives data in a data payload from the relevant subspace for which the service node is permissioned (Schvey [0074]), which indicates that the subspaces are provided in response to a request to read data. Examiner notes that Schvey is not cited as disclosing “generating, by the blockchain node, an isolated Merkle tree” as recited in the fourth limitation of claim 25.
Third, examiner respectfully submits that Cuellar teaches that providing may comprise responding to requests and/or queries pertaining to the provided structure, where providing the data structure may comprise transmitting data related to the data structure, and/or parts of the data structure or information contained therein, or the whole data structure (Cuellar [0025]). Also, pruning may be performed based on pre-defined or configured rules, and/or may be triggered based on rules or actions e.g. based on an administrator action (i.e. permissioned action, Cuellar [0026]), and Cuellar, when combined with Matetic et al. (Pub. No. US 2019/0180047 A1, hereinafter “Matetic”) and Schvey disclose permissions associated with a particular block.
Applicant also argues that Cuellar does not suggest that the pruned data trees are transmitted, and that the Deleted-MT-Root Rd is not a pruned data tree but rather a single hash value. In response, examiner respectfully submits that Matetic was cited as sending the isolated Merkle tree. Further, the Deleted-MT-Root 
Applicant also argues that Matetic does not suggest permissions or generating an isolated Merkle tree. In response, examiner respectfully submits that Matetic teaches that a lightweight blockchain client can send a request for a secure network connect (Matetic [0015]), and confidential communications can be established between the lightweight client and the full node using key exchange for authentication (i.e. permission to establish connection) (Matetic [0027]). Also, Matetic teaches to form a response for the specific lightweight client the SGX enclave has to load the UTXO, search through it, and save all matching information for these transactions (i.e. partial Merkle tree). These results are cached in the SGX enclave and pinned to a specific identifier of the lightweight client. After a response is created, it is encrypted with the session key and returned to the requesting lightweight client (Matetic [0029]). 
Applicant argues that it would be not be obvious to combine the features of Matetic, Schvey and Cuellar together in a process responsive to receiving the request to read a particular block or to include the isolated Merkle tree in a response to the request to read a particular block (Remarks p. 12). Examiner respectfully directs Applicant to the above responses to show that the cited references are obvious to combine (Schvey and Cuellar receive requests, isolated Merkle tree included in response).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 
Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 25, 3, and 5-7 of U.S. Patent No. 11003646 B2 (hereinafter “ ‘646 ”). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 25-31 of the instant case correspond to claims 1, 2, 25, 3, and 5-7 respectively, and are rejected accordingly. Claims 32-38 and claims 39-44 of the instant case correspond to claims 25-31 of the instant case respectively, and are rejected under the same rationale as claims 25-31.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-44 are rejected under 35 U.S.C. 103 as being unpatentable over Matetic et al. (Pub. No. US 2019/0180047 A1, hereinafter “Matetic”) in view of Schvey et al. (Pub. No. US 2018/0349621 A1, hereinafter “Schvey”) further in view of Cuellar et al. (Pub. No. Us 2020/0226113 A1, hereinafter “Cuellar”).
Regarding claim 25, Matetic teaches:
receiving, by a blockchain node in the blockchain network, a request to read a particular block of the blockchain, wherein the request is received from a light-weight node of a plurality of light-weight nodes of the blockchain network and includes an identity of the light-weight node, (Matetic – a request is received from the lightweight blockchain client for at least one transaction or address of the lightweight blockchain client (i.e. particular block) [0015]. The lightweight client has a unique identifier (i.e. identity) with which it can authenticate to the full node for future sessions [0027]. The use of the article “a” or “the” in introducing an element should not be interpreted as being exclusive of a plurality of elements (i.e. light-weight nodes) [0037].)
wherein the particular block is represented by an original Merkle tree containing a plurality of branches (Matetic – time-stamping entails collecting transactions, ordering them by the time of arrival and including them in blocks. These blocks are tied to each other in a manner that each subsequent block contains the hash of the previous block (i.e. Merkle tree), thereby creating a unique Bitcoin blockchain [0002]. Also see Nakamoto for a further discussion of Bitcoin, specifically p.4, Section 7, where transactions are hashed in a Merkle Tree and note the first figure as compared to Fig. 2A of Applicant’s Drawings.)
and a block header, each branch of the original Merkle tree comprising one or more transactions and one or more hash values that are generated based on respective corresponding transactions (Matetic - time-stamping entails collecting transactions, ordering them by the time of arrival and including them in blocks. These blocks are tied to each other in a manner that each subsequent 
responsive to receiving the request, identifying, by the blockchain node, permissions associated with the identity of the light-weight node (Matetic – a request is received from the lightweight blockchain client for a setup of a secure network connect [0015]. Lightweight clients can directly send requests for their transaction to the full nodes [0026]. The connection establishment between the lightweight client and the full node uses secure bootstrapping for confidential communication between the client and the enclave residing in the full node. These two entities perform an authenticated Diffie-Helman key exchange to establish a session key. The lightweight client has a unique identifier with which it can authenticate to the full node for future sessions [0027].) 
and sending, by the blockchain node, a response to the light-weight node, the response comprising the isolated Merkle tree (Matetic – after a response is created, it is encrypted with the session 
Matetic does not appear to teach:
responsive to identifying the permissions, determining, by the blockchain node, a subset of transactions, from a plurality of transactions of the original Merkle tree, that are accessible by the light-weight node based on the permissions
responsive to determining the subset of transactions, generating, by the blockchain node, an isolated Merkle tree, comprising removing, from the original Merkle tree, transactions other than the subset of transactions among the plurality of transactions and the hash value associated with at least one of the transactions other than the subset of transactions, removing, from the original Merkle tree, branches from which all transactions have been removed, including, in the isolated Merkle tree, root hashes of the branches from which all transactions have been removed, and including, in the isolated Merkle tree, transactions included in the subset of transactions and respective 
wherein the isolated Merkle tree permits the light-weight node to verify integrity of the particular block without having access to the transactions that were a part of the original Merkle tree and not included in the subset of transactions
However, Schvey teaches:
responsive to identifying the permissions, determining, by the blockchain node, a subset of transactions, from a plurality of transactions of the original Merkle tree, that are accessible by the light-weight node based on the permissions (Schvey – Fig. 4 discloses a representation of a block in the privately subspaced blockchain. The global hash value is the state root of a hash tree, such as a Merkle tree (i.e. original Merkle tree), and the underlying leaves of the tree represent subspaces. Subspaces create private areas for participants to store records and data which only permissioned participants receive. The subspaces contain logic and data sets that are specific to that subspace, and are guarded by access permissions such that they are accessible only to those nodes with permission to access that subspace (i.e. access is responsive to identifying permissions), which may include a single or multiple parties [0046]. Fig. 6 further provides that a service node 602 requests information concerning a data in a particular subspace, and if the service node has the permission for a particular subspace, permission is approved, and 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Matetic and Schvey before them, to modify the system of Matetic of receiving a request to read a particular block of the blockchain, wherein the request is received from a light-weight node of a blockchain network, wherein the particular block includes an original Merkle tree containing a plurality of branches and a block header, each branch of the original Merkle tree comprising one or more transactions and one or more hash values, responsive to receiving the request, identifying permissions associated with the identity of the light-weight node, and sending a response to the light-weight node with the teachings of Schvey of responsive to identifying the permissions, determining, by the blockchain node, a subset of transactions from the plurality of transactions that are accessible by the light-weight node based on the permissions. One would have been motivated to make such a modification to verify identities and associated permissions of nodes in a system (Schvey - [0004]).
Matetic modified by Schvey does not appear to teach:
responsive to determining the subset of transactions, generating, by the blockchain node, an isolated Merkle tree, comprising removing, from the original Merkle tree, transactions other than the subset of transactions among the plurality of transactions and the hash value associated with at least one of the transactions other than the subset of transactions, removing, from the original Merkle tree, branches from which all transactions have been removed, including, in the 
wherein the isolated Merkle tree permits the light-weight node to verify integrity of the particular block without having access to the transactions that were a part of the original Merkle tree and not included in the subset of transactions
However, Cuellar teaches:
responsive to determining the subset of transactions, generating, by the blockchain node, an isolated Merkle tree, comprising removing, from the original Merkle tree, transactions other than the subset of transactions among the plurality of transactions and the hash value associated with at least one of the transactions other than the subset of transactions, removing, from the original Merkle tree, branches from which all transactions have been removed, including, in the isolated Merkle tree, root hashes of the branches from which all transactions have been removed, and including, in the isolated Merkle tree, transactions included in the subset of transactions and respective hash values corresponding to the transactions included in the subset of transactions, (Cuellar – pruning an authentication tree data structure may be triggered based and/or upon request or action, e.g. by an administrator or a client system [0042]. The Root-Hash of to-be-deleted-MT nodes, also called Deleted-MT-Root, or Dr, and representing a pruning hash value, is not deleted, and is kept in the current-MT which represents the MT after pruning, or the updated authentication tree data structure. After deleting the data blocks and associated nodes below the node containing Rd (i.e. transactions other than the subset of transactions), additional information may be associated in the data structure to the Deleted0MT-root-Rd [0043-0045].)
wherein the isolated Merkle tree permits the light-weight node to verify integrity of the particular block without having access to the transactions that were a part of the original Merkle tree and not included in the subset of transactions (Cuellar – The Deleted-MT-Root Rd may be provided for, and/or used by, a client system (i.e. light-weight node) trying to validate Rd and/or the authentication tree path from Deleted-MT-Root Rd to current-MT-root Rc, and/or a data block pruned in reference to the updated authentication tree [0044].)

Claims 32 and 39 correspond to claim 25 and are rejected accordingly.
Regarding claim 26, Matetic modified by Schvey does not appear to teach:
wherein generating the isolated Merkle tree comprises scanning sequentially through each transaction of the plurality of transactions, until a last transaction in the plurality of transactions is processed
However, Cuellar teaches:
wherein generating the isolated Merkle tree comprises scanning sequentially through each transaction of the plurality of transactions, until a last transaction in the plurality of transactions is processed (Cuellar – see Algorithm 1 [0045], line 4 which discloses “read current-MT” (MT stands for Merkle tree[0041]).)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Matetic, Schvey and Cuellar before them, to modify the system of Matetic, Schvey and Cuellar of receiving a request to read a particular block of the blockchain, wherein the request is received from a light-weight node of a blockchain network, wherein the particular block includes an original Merkle tree containing a plurality of branches and a block header, each branch of the original Merkle tree comprising a plurality of transactions and a plurality of hash values, responsive to receiving the request, identifying permissions associated with the identity of the light-weight node, responsive to identifying the permissions, determining, by the blockchain 
Claims 33 and 40 correspond to claim 26 and are rejected accordingly.
Regarding claim 27, Matetic modified by Schvey does not appear to teach:
wherein generating the isolated Merkle tree comprises: determining that a first transaction of the plurality of transactions is not included in 
determining that a second transaction of the plurality of transactions is included in the subset of transactions; and subsequent to determining that the second transaction is included in the subset of transactions, removing, from the original Merkle tree, the first transaction and the one or more other transactions
However, Cuellar teaches:
wherein generating the isolated Merkle tree comprises: determining that a first transaction of the plurality of transactions is not included in the subset of transactions; subsequently scanning one or more other transactions of the plurality of transactions, the one or more other transactions not included in the subset of transactions (Cuellar – see Algorithm 1 [0045] lines 8-9 “find Rd; set delete flag to-be-deleted nodes;”. Examiner interprets that setting the flag on to-be-deleted nodes discloses determining a transaction not included in the subset of transactions and scanning other transactions.)
determining that a second transaction of the plurality of transactions is included in the subset of transactions; and subsequent to determining that the second transaction is included in the subset of transactions, removing, from the original Merkle tree, the first transaction and the one or more other transactions (Cuellar – see Algorithm 1 [0045] line 7 “read pre-defined admin rules;”. Examiner interprets that reading the pre-defined admin rules discloses determining transactions to be included in the subset of transactions (also see line 4 “read current-MT”), and lines 12 and 14 “delete to-be-deleted nodes”.) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Matetic, Schvey and Cuellar before them, to modify the system of Matetic, Schvey and Cuellar of receiving a request to read a particular block of the blockchain, wherein the request is received from a light-weight node of a blockchain network, wherein the particular block includes an original Merkle tree containing a plurality of branches and a block header, each branch of the original Merkle tree comprising a plurality of transactions and a plurality of hash values, responsive to receiving the request, identifying permissions associated with the identity of the light-weight node, responsive to identifying the permissions, determining, by the blockchain node, a subset of transactions from the plurality of transactions that are accessible by the light-weight node based on the permissions, responsive to determining the subset of transactions, generating an isolated Merkle tree, comprising removing, from the original Merkle tree, transactions other than the subset of transactions among the plurality of transactions and the hash value associated with at least one of the transactions other than the subset of transactions, removing, from the original Merkle tree, branches from which all transactions have been removed, including, in the isolated Merkle tree, root hashes of the branches from which all transactions have been removed, and including, in the isolated Merkle tree, 
Claims 34 and 41 correspond to claim 27 and are rejected accordingly.
Regarding claim 28, Matetic does not appear to teach:
wherein each of the transactions other than the subset of transactions is excluded from the subset of transactions based on the permissions 
However, Schvey teaches:
wherein each of the transactions other than the subset of transactions is excluded from the subset of transactions based on the permissions indicating that the light-weight node is prevented from having read access to the transaction (Schvey – data is permissioned to allow read/write access as necessary to nodes with sufficient permissions [0006, 0046].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Matetic, Schvey and Cuellar before them, to modify the system of Matetic, Schvey and Cuellar of receiving a request to read a particular block of the blockchain, wherein the request is received from a light-weight node of a blockchain network, wherein the particular block includes an original Merkle tree containing a plurality of branches and a block header, each branch of the original Merkle tree comprising a plurality of transactions and a plurality of hash values, responsive to receiving the request, identifying permissions associated with the identity of the light-weight node, responsive to identifying the permissions, determining, by the blockchain node, a subset of transactions from the plurality of transactions that are accessible by the light-weight node based on the permissions, responsive to determining the subset of transactions, generating an isolated Merkle tree, comprising removing, from the original Merkle tree, transactions other than the subset of transactions among the plurality of transactions and the hash value associated with at least one 
Claims 35 and 42 correspond to claim 28 and are rejected accordingly.
Regarding claim 29, Matetic does not appear to teach:
wherein the identity of the light-weight node is associated with an identity class, the permissions are associated with the identity class, and the blockchain node is configured to enforce the permissions on identities associated with the identity class
However, Schvey teaches:
wherein the identity of the light-weight node is associated with an identity class, the permissions are associated with the identity class, and the blockchain node is configured to enforce the permissions on identities associated with the identity class (Schvey – each node stores type information that indicates the type of node (validating, peer, or service), which determines the role of the node and its behavior with respect to the system and other nodes in the network, such as the node’s data access level and its primary function [0037]. Each subspace may store a series of transaction between a group of parties, with the message list in the subspace providing a complete history of such transactions. Only the parties to the transaction have permission to access the subspace corresponding to the transaction, and only nodes corresponding to those parties receive the content to those subspaces when messages and transactions are propagated by the system [0046].)   
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Matetic, Schvey and Cuellar before them, to modify the system of Matetic, Schvey and Cuellar of receiving a request to read a particular block of the blockchain, wherein the request is received from a light-weight node of a blockchain network, wherein the particular block includes an original Merkle tree containing a plurality of branches and a block header, each branch of the original Merkle tree comprising a plurality of transactions and a plurality of hash values, responsive to receiving the request, identifying permissions associated with the identity of the light-weight node, responsive to identifying the permissions, determining, by the blockchain node, a subset of transactions from the plurality of transactions that are accessible 
Claims 36 and 43 correspond to claim 29 and are rejected accordingly.
Regarding claim 30, Matetic does not appear to teach:
wherein the identity class is a regulator class, and wherein the permissions associated with the regulator class indicate that all 
However, Schvey teaches:
wherein the identity class is a regulator class, and wherein the permissions associated with the regulator class indicate that all transactions in the blockchain network are accessible to identities associated with the regulator class (Schvey – each node stores type information that indicates the type of node (validating, peer, or service), which determines the role of the node and its behavior with respect to the system and other nodes in the network, such as the node’s data access level and its primary function. A validating node has access to all subspaces for which the node is permissioned [0037]. Examiner interprets that  validating nodes may be permissioned to access all transaction in the blockchain network.)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Matetic, Schvey and Cuellar before them, to modify the system of Matetic, Schvey and Cuellar of receiving a request to read a particular block of the blockchain, wherein the request is received from a light-weight node of a blockchain network, wherein the particular block includes an original Merkle tree containing a plurality of branches and a block header, each branch of the original Merkle tree comprising a plurality of transactions and a plurality of hash values, responsive to receiving the request, identifying permissions associated with the identity of the light-weight node, responsive to identifying the permissions, determining, by the blockchain 
Claims 37 and 44 correspond to claim 30 and are rejected accordingly.
Regarding claim 31, Matetic does not appear to teach:
wherein the identity class is a common class, and wherein the permissions associated with the common class indicate that only 
However, Schvey teaches:
wherein the identity class is a common class, and wherein the permissions associated with the common class indicate that only transactions in the blockchain network in which the light-weight node is a participant are accessible to the light-weight node (Schvey - each node stores type information that indicates the type of node (validating, peer, or service), which determines the role of the node and its behavior with respect to the system and other nodes in the network, such as the node’s data access level and its primary function. A peer node has access to all subspaces for which the node is permissioned [0037]. Examine interprets peer nodes may be permissioned to access transactions where the identity is a participant.)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Matetic, Schvey and Cuellar before them, to modify the system of Matetic, Schvey and Cuellar of receiving a request to read a particular block of the blockchain, wherein the request is received from a light-weight node of a blockchain network, wherein the particular block includes an original Merkle tree containing a plurality of branches and a block header, each branch of the original Merkle tree comprising a plurality of transactions and a plurality of hash values, responsive to receiving the request, identifying permissions associated with the identity of the light-weight 
Regarding claim 38, Matetic does not appear to teach:
wherein the identity class is a common class, and wherein the permissions associated with the common class indicate that only 
However, Schvey teaches:
wherein the identity class is a common class, and wherein the permissions associated with the common class indicate that only transactions in the blockchain network in which the light-weight node is a participant are accessible to the light-weight node (Schvey - each node stores type information that indicates the type of node (validating, peer, or service), which determines the role of the node and its behavior with respect to the system and other nodes in the network, such as the node’s data access level and its primary function. A peer node has access to all subspaces for which the node is permissioned [0037]. Examine interprets peer nodes may be permissioned to access transactions where the identity is a participant.)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Matetic, Schvey and Cuellar before them, to modify the system of Matetic, Schvey and Cuellar of receiving a request to read a particular block of the blockchain, wherein the request is received from a light-weight node of a blockchain network, wherein the particular block includes an original Merkle tree containing a plurality of branches and a block header, each branch of the original Merkle tree comprising a plurality of transactions and a plurality of hash values, responsive to receiving the request, identifying permissions associated with the identity of the light-weight .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/R.P.D./         Examiner, Art Unit 2166                                                                                                                                                                                               
/MARK D FEATHERSTONE/         Supervisory Patent Examiner, Art Unit 2166